Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/14/2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  While McPherson (Crystallization of Proteins from Polyethylene Glycol, The Journal of Biological Chemistry, Vol. 251, No. (20), 25 October 1976 (1976-10-25), pp. 6300-6303, see IDS) teach a method for crystallizing Canavalin hexameric protein using 20% PEG20000 at pH 6.5 with 0.01 M phosphate (see pg. 6302, right column, 4th paragraph), the Examiner has found no teaching or suggestion in the prior art directed to a method for protein crystallization of a light-independent protochlorophyllide oxidoreductase (LPOR), the method comprising: providing a purified and concentrated LPOR protein sample, and crystallizing the same in a crystallization buffer at pH 4.5 to obtain a crystal protein, wherein the crystallization buffer comprises 18% PEG20000 and 0.1M sodium acetate (italicized for added emphasis).  It would not have been 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached between 9:00 to 5:30 on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 1656


	/SUZANNE M NOAKES/           Primary Examiner, Art Unit 1656